DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 8, 11, 12, 13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9 of U.S. Patent No. 11,165,546. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Claim 1 of Patent ‘546
Claim 1 of instant application
receiving, from a BS, SRS configuration information for SRS transmission in concatenated SRS blocks
transmitting, to the UE, an SRS configuration for SRS reception on multiple SRS frequency blocks
transmitting an SRS on the concatenated SRS blocks to the BS based…SRS configuration information; 
Performing the SRS reception on the multiple SRS frequency block based…SRS configuration;
Wherein…SRS configuration includes a length of one SRS block that is same for all the concatenated SRS blocks, a SRS Bandwidth, a number of the SRS blocks in the SRS bandwidth, an SRS starting position in a frequency domain and SRS sequence generation parameter
Wherein…SRS configuration includes a length of one SRS block that is same for all the concatenated SRS blocks, a SRS Bandwidth, a number of the SRS blocks in the SRS bandwidth, an SRS starting position in a frequency domain and SRS sequence generation parameter


	One skilled in the art would have been motivated to have modified Claim 1 of patent ‘546 to Claim 1 of instant application to enable interoperability between the BS and UE.  Therefore, it would have been obvious to one skilled in the art to have done so.
	Re Claims 2, 7, 12 of instant application, See claim 2 of patent.
	Re Claims 3, 8, 13 of instant application, See claim 6 of patent.
	Re Claims 6, 16, 17 of instant application, See Claim 9 of patent that recites a transceiver (a transmitter and receiver), non-transitory medium and processor in a UE which can be implemented in the BS.
Claims 4-5, 9-10 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,165,546 in view of MIAO et al PG PUB 2019/0081751. 
Re Claims 4, 5, 9-10, Claim 1 of U.S. Patent fails to explicitly recite “SRS configuration is configured based on SRS-related capability of the UE.  However, MIAO teaches the SRS configuration is based on UE SRS capability information [0024].  One skilled in the art would have been motivated to have configured the SRS configuration based on the UE capability information for interoperability.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al PG PUB 2012/0281654 in view of MIAO et al PG PUB 2019/0081751 and HE et al PG PUB 2020/0028642.
Re Claims 1, 6, 11 and 16, Aiba et al teaches figure 2, step 401, BS 100 (a transceiver and a processor) transmitting a Cell-specific Parameters for SRS (SRS configuration) to the UE (a memory, a processor) for SRS reception wherein the SRS transmission includes multiple SRS frequency blocks in a frequency domain [0050-0052] wherein in step 406, the BS performs SRS reception on the multiple frequency blocks based on information to the SRS configuration.  Aibi et al further teaches the SRS parameters includes the starting frequency domain position of SRS, SRS bandwidth and SRS sequence generation and etc.  
Aiba et al fails to explicitly teach “a number of the SRS blocks in the SRS bandwidth”.  However, MIAO et al teaches based on the UE SRS capability information include a number x of supported periodic SRS processes/blocks [0024 0037].  Based on the SRS bandwidth and UE SRS capability information, the number x can be used to determine the number of SRS blocks supported for interoperability.  Hence, the “number of the SRS blocks in the SRS bandwidth” can be implemented to the SRS parameter based on the UE SRS capability information.
Aiba et al fails to explicitly teach “a length of one SRS frequency block that is same for all the multiple SRS frequency blocks”.  However, HE et al teaches the SRS blocks may have a same or different sequence length in the frequency domain [0120] where the orthogonality between the SRS block and SRS in a cyclic shift manner or comb manner.  By combining the teachings, orthogonality between the block SRS and SRS can be differentiated.  For instance, when the number of SRS blocks are of same length, orthogonality can be implemented in a cyclic shift manner.  Hence, whether the number of SRS blocks are of same or different length can be implemented in the SRS configuration information.
Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 7, 12, Aiba et al teaches RRC signaling for transmitting the SRS configuration [0052].
Re Claims 3, 8, 13, He et al teaches cyclic shift index and transmission comb [0120].
Re Claims 4, 5, 9, 10, 14, 15, MIAO et al teaches the SRC configuration is based on the UE SRS capability information.
Re Claim 18, the UE can be implemented in ASIC or DSP processing as known to one skilled in the art.
Re Claim 19, the UE can be configured to be consistent with the known 3GPP standard.
Re Claim 20, the UE includes a transceiver under control of the processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472